DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The use of the phrase “a bottom mill module, and a middle mill module” in line 13 of claim 1, without “a top module” in the same claim makes the claim language confusing. Where is the top module?
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 6-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170120949, hereinafter KR’949 in view of WO 20201414496, hereinafter WO’496.
KR’949 discloses in Figs. 1-3, a stack of a first crushing module 100 including a first crushing part rotating in mesh with each other; and a second crushing module 200 coupled to the first crushing module vertically, and including a second crushing part crushing materials passed through the first crushing part to be crushed, wherein the first crushing part is connected to the second crushing part and rotates together. Additionally, KR’949 discloses that the pulverizing members include a cylindrical rotating shaft and a connecting portion surrounding the rotating shaft. A drive cable is connected to the connection portion so that the driving force of one of the crushing members can be transmitted to the other crushing member and the second crushing unit may be connected to the drive motor and the first crushing unit may be configured to receive the driving force from the second crushing unit. That is, the rotating shaft of the second crushing unit may be directly connected to the driving motor, and the rotating shaft of the first crushing unit may be connected to the rotating shaft of the first crushing unit by the driving cable (see the description of Fig. 1).
KR’949 does not disclose a third stack of modules and the adjustable roller.
WO’496 is cited to show desirability, in the relevant art, to have a plurality of spaced-apart crushing stages arranged so that, a flow path of particulates travels consecutively from one crushing stage to the next, in between the outer peripheral surfaces of the rollers, which are adjustably displaceable from each other by a lateral distance not greater than a desired maximum particulate size from that crushing stage (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of KR’949 with the adjustably displaceable rollers as taught by WO’496 in order to adjust the gaps between the rollers as needed based on the material being processed. With respect to shape of the roller having grooves or the driving shaft being extended outside of the frame from both ends and the type or transmission for example having a drive belt, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in KR’949 and well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitation solves any stated problem or is for any particular purpose and do not appear to provide any unexpected result. 
Allowable Subject Matter
8.	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725